Detailed Action
	This office action is a response to applicant’s communication submitted November 29, 2021, wherein claims 1 and 4 are amended, claims 2, 5-7, and 9-12 are canceled, and new claims 13-18 are introduced.  This application is a national stage application of PCT/CN2018/089631, filed June 1, 2018, which claims benefit of foreign application CN2017-11194999.8, filed November 24, 2017.
Claims 1, 3, 4, 8, and 13-18 are pending in this application.
Claims 1, 3, 4, 8, and 13-18 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claims 11 and 12 under 35 USC 101 for not being directed to a proper statutory category, has been fully considered and found to be persuasive to remove the rejection as claims 11 and 12 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claims 11 and 12 for claiming use of a compound without method steps, has been fully considered and found to be persuasive to remove the rejection as claims 11 and 12 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claim 4 under 35 USC 112(b) for including a broad limitation followed by a narrow limitation, has been fully 

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claims 5-7 under 35 USC 112(b) for indefiniteness, has been fully considered and found to be persuasive to remove the rejection as claims 5-7 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claims 1-6 and 8-12 under 35 USC 102(a)(1) for being anticipated by Lau et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the method consist essentially of administering only the two specific claimed therapeutic agents.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claims 1-6 and 8-12 under 35 USC 102(a)(1) for being anticipated by Kakeya et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to claim only preventative methods.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 29, 2021, with respect to the rejection of claim 7 under 35 USC 103 for being obvious over Lau et al. in view of FDA, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the method consist essentially of administering only the two specific claimed therapeutic agents.  Therefore the rejection is withdrawn.



Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa-Calatrava et al. (PCT international publication WO2017/174593, Reference include with PTO-1449, English machine translation included with PTO-892)
Independent claim 1 is directed to a method of preventing influenza infection consisting essentially of administering to a subject in need thereof a macrolide selected from a number of specific compounds and an antiviral which is amantadine, rimantadine, oseltamivir, or zanamivir.  Independent claim 14 claims a method of treating or preventing an influenza virus infection in a subject comprising administering to the subject one of the aforementioned macrolides in combination with amantadine or rimantidine.  Independent claim 18 claims a pharmaceutical composition consisting essentially of a pharmaceutical excipient, one of the aforementioned macrolides, and amantadine or rimantidine.  
Rosa-Calatrava et al. discloses a method of preventing or treating influenza virus infection in a subject comprising administering in an appropriate pharmaceutical vehicle a compound selected from roxithromycin and sulfadimethoxin.  (p. 3 lines 9-13) In a specific embodiment the composition is administered by inhalation, meeting the limitations of claims 8 and 17. (p. 3 lines 25-26) The virus being treated can be influenza type A or B, as recited in claims 4 and 15. (p. 5 lines 23-25) In a more preferred embodiment the virus is type A H1N1. (p. 10 lines 21-22) In a preferred embodiment the therapeutic composition further contains a known antiviral agent. (p. 13 lines 28-31) Additional active agents that can be included are selected from a group including oseltamivir, zanamivir, amantadine, and rimantidine, which are the antiviral agents recited in the present claims. (p. 15 lines 1-4) Therefore Rosa-Calatrava et al. anticipates therapeutic and preventative methods as recited in the claims, as well as compositions as recited in new claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosa-Calatrava et al. as applied to claims 1, 4, 8, and 14-18 above, and further in view of Kakeya et al. (Reference of record in previous action)

Kakeya et al. discloses a study of combination therapy with oseltamivir and azithromycin for treating patients with influenza. (p. 2 left column seventh paragraph) Patients being treated has influenza A or B, including influenza A H1N1. (p. 2 right paragraph first paragraph) Both oseltamivir and azithromycin were administered orally, with the azithromycin as an extended release formulation. (p. 3 left column first paragraph) The combination treatment showed early resolution of influenza-related symptoms. (p. 7 right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to additionally administer azithromycin in the therapy described by Rosa-Calatrava et al.  One of ordinary skill in the art would have found this combination to be obvious because the two references describe therapies useful for the same indication.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/13/2022